Citation Nr: 1112633	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  04-07 471A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of an epidural hematoma following surgery at a Department of Veterans Affairs Medical Center on January 31, 2001.   


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran had active service from January 1961 to July 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2002 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Board denied the Veteran's appeal in February 2009.  She appealed to the United States Court of Appeals for Veterans Claims (Court).  In January 2010, the Court vacated the Board's February 2009 decision and remanded the matter for compliance with a Joint Motion for Remand (JMR).  The JMR asserted that the Board failed to address the issue of informed consent, which the appellant had placed before the Board.  The Veteran had claimed that the risk had not been disclosed to her, that she had been told it was a simple procedure, and that had she known she would have been paralyzed she would not have permitted the surgery.  The matter was remanded to the Board for a decision that adequately discussed the informed consent.   


FINDINGS OF FACT

1.  The Veteran's consent for surgery on January 31, 2001, did not include informed consent that considered the possibility of a paralyzing epidural hematoma.  

2.  The Veteran's paralyzing epidural hematoma was not an ordinary risk of the treatment provided.  

3.  The epidural hematoma following VA surgery on January 31, 2001 and its residuals were not a reasonably foreseeable event.   


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of an epidural hematoma following VA surgery on January 31, 2001 have been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

A notice that fully complied with the requirements of the VCAA was sent to the claimant in October 2004.  Thereafter, she was afforded a meaningful opportunity to participate effectively in the processing of her claim and given ample time to respond.  This cured any notice defects before the agency of original jurisdiction (AOJ) readjudicated the case by way of a supplemental statement of the case issued in April 2008.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

Further, as the Board is granting in full the benefits sought on appeal, any error that might have been committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Criteria

When a Veteran suffers an injury or an aggravation of an injury resulting in additional disability or death as the result of VA training, hospitalization, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such disability or death were service connected.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2010).  

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 require a showing not only that the VA treatment in question resulted in additional disability but also that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability was an event which was not reasonably foreseeable.  Those amendments apply to claims for compensation under 38 U.S.C.A. § 1151 which were filed on or after October 1, 1997.  VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998).  Therefore, as the Veteran's claim was received well after October 1997, this claim must be decided under the current, post- October 1, 1997 version of 38 U.S.C.A. § 1151, as enacted in Public Law No. 104-204.  

In determining whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b) (2010).  To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1) (2010).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2) (2010).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1) (2010).

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2010).  

General requirements for informed consent.  Informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient or the patient's surrogate of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner, who has primary responsibility for the patient or who will perform the particular procedure or provide the treatment, must explain in language understandable to the patient or surrogate the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  The patient or surrogate must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise the patient or surrogate if the proposed treatment is novel or unorthodox.  The patient or surrogate may withhold or revoke his or her consent at any time.  38 C.F.R. § 17.32(c).  

Documentation of informed consent.  (1) The informed consent process must be appropriately documented in the health record. In addition, signature consent is required for all diagnostic and therapeutic treatments or procedures that: 
    (i) Require the use of sedation;
    (ii) Require anesthesia or narcotic analgesia;
    (iii) Are considered to produce significant discomfort to the patient;
    (iv) Have a significant risk of complication or morbidity; or
    (v) Require injections of any substance into a joint space or body cavity.
    (2) A patient or surrogate will sign with an "X" when the patient or surrogate has a debilitating illness or disability, i.e., significant physical impairment and/or difficulty in executing a signature due to an underlying health condition(s), or is unable to read and write.  When the patient's or surrogate's signature is indicated by an "X," two adults must witness the act of signing.  By signing, the witnesses are attesting only to the fact that they saw the patient or surrogate and the practitioner sign the form.  The signed form must be filed in the patient's health record.  A properly executed VA-authorized consent form is valid for a period of 60 calendar days.  If, however, the treatment plan involves multiple treatments or procedures, it will not be necessary to repeat the informed consent discussion and documentation so long as the course of treatment proceeds as planned, even if treatment extends beyond the 60-day period.  If there is a change in the patient's condition that might alter the diagnostic or therapeutic decision, the consent is automatically rescinded.  38 C.F.R. § 17.32(d).  

Discussion

The Veteran is competent to report what she was told.  She has provided competent evidence that she was not told of the risk of paralysis following the surgery.  

The evidence includes the consent form, in which a physician signed that he had counseled the Veteran prior to the surgery.  The form does not mention the risk of paralysis.  

A medical opinion was obtained.  A neurosurgeon at a different VA Medical Center provided an opinion dated in November 2008.  He explained that, "Although a cervical epidural hematoma resulting in neurologic deficit is rare, it is a very well recognized complication of spine surgery."  He restated, "The broader entity of hematoma formation is a rare but well recognized and potentially devastating complication of neurosurgery both for spine and cranial cases."  


Conclusion

The medical opinion did not indicate that a prospective surgery patient would be advised of the possibility of a paralyzing epidural hematoma.  The Veteran says she was not advised and the consent form does not show that such a risk was discussed.  Thus, the preponderance of evidence on this point leads us to conclude that the Veteran's informed consent did not extend to the possibility of a paralyzing epidural hematoma.  

Secondly, the law provides compensation benefits for an event that is not reasonably foreseeable.  That raises the question what is "reasonably" foreseeable?  The regulation explains that the event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2) (2010).  That is the regulation defines a reasonably foreseeable event as an ordinary risk.  Here, we have a medical opinion, which twice states that the epidural hematoma was a rare risk.  That is, it was not an ordinary risk.  Consequently, it was not reasonably foreseeable.  This meets the criteria for compensation under Section 1151.  


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of an epidural hematoma following surgery at a VAMC on January 31, 2001 is granted, subject to the laws and regulations governing the payment of monetary awards.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


